DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the amendments filed 12/13/2021. Claims 1-11 are currently pending. Claims 1-11 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zagnoni (EP 1067048 A1) in view of Krischer (US 8016103 B2).
Regarding claim 1, Zagnoni discloses A machine for packaging soft products (1 – Fig. 1), comprising at least: a feed plane (the plane defined by the line of packages 5 – Fig. 1) for feeding groups of products; a plurality of pulleys (20, 21 – Fig. 2) located at two ends of the feed plane and connected on at least two shafts driven independently by a first motor (12 – Fig. 3) and a second motor (13 – Fig. 3); two pairs of chains or belts (6, 7 – Fig. 1) parallel to and independent from each other on the pulleys, and being movable along a first direction and a feed direction, to define a ring-shaped path having an active linear lower branch (the lower linear section of the path of 6, 7 – Fig. 1) facing the feed plane and a non-active linear upper branch (the upper linear section of the path of 6, 7 – Fig. 1); a plurality of carriages (the base of 4 – Fig. 1) which are connected, alternatively in sequence, to the pairs of chains or belts and distributed along the ring-shaped path (see Fig. 1); each of the plurality of carriages supporting at least one tooth (the tooth section of 4 – Fig. 1) projecting towards the feed plane during passage on the lower branch, and configured for retaining and feeding along the feed plane the groups of products from a receiving compartment defined by a first tooth and a second tooth (at the left in Fig. 1 where packages 5 enter between two teeth) to an unloading and releasing zone for unloading and releasing the group of products (at 2 – Fig. 1); a control unit (14 – Fig. 3) connected to the first and second motors and being configured to control operation of the first and second motors in accordance with variations in a distance between the carriages on the relative pairs of chains or belts as a function of variations in size of the groups of products (para. 0015); a transfer device including an engagement surface (the unlabeled elevator depicted under the receiving compartment in Fig. 1) for engaging and moving one group of products at a time, along with a corresponding sheet of wrapping material folded into a "U" shape around the group of products, towards the feed plane and to the receiving compartment, along a second direction transversal to the first direction (see Fig. 1 and following note). Note that the language “for moving one group of products at a time, with a corresponding sheet of wrapping material folded into a "U" shape around the group of products, towards the feed plane and to the receiving compartment defined by a first and a second tooth, along a second direction transversal to the first direction” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the transfer means of Zagnoni is capable of performing the recited function, therefore it meets the claim.
	However, Zagnoni does not expressly disclose that each of the at least one tooth present on each carriage comprises a head permanently attached to the carriage and an operating portion in contact with the groups of products which is configured to be separable from and reconnectable to the head.
	Krischer teaches a packaging machine comprising a plurality of carriages (the portion of 52 under the dashed line – Fig. 2A), each carriage supporting at least one tooth (the assembly of the portion of 52 above the dashed line and 53 – Fig. 2A), wherein each at least one tooth present on each carriage comprises a head (the portion of 52 above the dashed line – Fig. 2A) permanently attached to the carriage and an operating portion (53 – Fig. 2A) in contact with (col. 1, lines 25-29) when, for example, an operating portion needs to be removed for maintenance or replaced.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the at least one tooth of Zagnoni to comprise at least a head permanently attached to the carriage and at least an operating portion in contact with the groups of products which can be separated from and reconnected to the head as taught by Krischer in order to allow for the rapid and thus cost-saving attachment of the operating portion to a chain when, for example, an operating portion needs to be removed for maintenance or replaced.

Zagnoni, as modified by Krischer, further teaches:
	Claim 2, a quick couple (the horizontal portion of 53 – Fig. 2A, Krischer) positioned between the head (the portion of 52 above the dashed line – Fig. 2A, Krischer) and the operating contact portion (in this case, the vertical portion of 53 – Fig. 2A, Krischer) to allow a stable couple or separation of the operating portion to/from the head (see Figs. 2A and 5, Krischer).

	Claim 3, each head (the portion of 52 above the dashed line – Fig. 2A, Krischer) includes a central seat (the seat formed by 12a, 12b, and 12c – Fig. 3, Krischer) for housing an end of the operation portion (the horizontal portion of 53 – Fig. 2A, Krischer) configured to (see Fig. 5, Krischer); the quick coupler being positioned between the central seat and the end of the operating portion (13b – Fig. 5, Krischer).

	Claims 4-6, essentially all of the elements of the claimed invention in claims 1 or 3.
	However, Zagnoni, as modified by Krischer, does not expressly teach (claim 4) the head includes a seat configured in cross section, as a cross, and wherein the end of the operating portion has a matching cross shape to allow a coupling of the operating portion according to at least at two different orientations to each other rotated though a right angle, (claim 5) a sheath for external covering which is configured to be removably coupleable to the tooth via a sliding connection and which is configured to be locked, by an interference fit, to the operating portion; the sheath having an external size, for operational contact with the group of products, with dimensions greater than dimensions of an external size of the operation portion, or (claim 6) each head includes a stub protruding downwards from the head and wherein the operating portion has a relative sector which is configured to be placed alongside the stub to form an upper stretch of the operating portion; the machine further comprising a joining sheath that is configured to be a sliding and interference fit to the stub and to the operating portion in such a way as to form a complete single operating portion.
	In this case, as admitted by applicant each of those claims simply recite old and well-known mechanisms for attaching an elongate object to a base. Note that Official Notice was taken in the Office Action dated 9/13/2021. Since applicant has not challenged the Official Notice in the reply filed 12/13/2021, the subject matter of the Official Notice has become applicant admitted prior art.


	Claim 8, the operating portion (53 – Fig. 2A, Krischer) of each tooth (the assembly of the portion of 52 above the dashed line and 53 – Fig. 2A, Krischer) is shaped as a blade defined by two surfaces of reduced width and two surface of large width (see Fig. 2A, Krischer).

	Claim 9, along the lower branch (the lower linear section of the path of 6, 7 – Fig. 1, Zagnoni) a number of carriages (the base of 4 – Fig. 1, Zagnoni, as modified by Krischer) equal to a number of groups of products positioned or arrived on the feed plane, in an operational stretch between the receiving compartment and up to the unloading and releasing zone (there can be any number of groups of products, including a number equal to the number of carriage along the lower line branch of the chains); each tooth (the tooth section of 4 – Fig. 1, Krischer, as modified by Zagnoni) being configured along the operational stretch to define simultaneously both a pushing tooth and a tooth containment when the tooth 6is interposed between two groups of consecutive products along the feed plane (the teeth are capable of performing both pushing and containment, Krischer).

	Claim 10, the lower branch (the lower linear section of the path of 6, 7 – Fig. 1, Zagnoni) includes a succession of the teeth (the tooth section of 4 – Fig. 1, Krischer, as modified by Zagnoni) along the operational stretch, comprising, in a minimum operating configuration, a first tooth (the tooth section of the leftmost 4 – Fig. 1 in the lower linear section, Krischer, as modified by Zagnoni) for pushing and a second tooth (the tooth section of the second from left 4 – Fig. 1 in the lower linear section, Krischer, as modified by Zagnoni) for containing positioned on opposite sides of the receiving compartment for receiving a first group of products (see Fig. 1, Krischer), and wherein the second tooth, positioned downstream relative to the first tooth with reference to the feed direction, is interposed between the first group of products and a second group of products located downstream of the first group of products relative to the feed direction in such a way as to push the second group of products (the second tooth is fully capable of pushing a product while containing a product).

	Claim 11, the lower branch (the lower linear section of the path of 6, 7 – Fig. 1, Zagnoni) includes a succession of the teeth (the tooth section of 4 – Fig. 1, Krischer, as modified by Zagnoni) along the operational stretch, comprising, in a minimum operating configuration, a first tooth (the tooth section of the leftmost 4 – Fig. 1 in the lower linear section, Krischer, as modified by Zagnoni) for pushing and a second tooth (the tooth section of the second from left 4 – Fig. 1 in the lower linear section, Krischer, as modified by Zagnoni) for containing positioned on opposite sides of the receiving compartment for receiving a first group of products (see Fig. 1, Krischer), and wherein the second tooth, positioned downstream relative to the first tooth with reference to the feed direction, is interposed between the first group of products and a second group of products located downstream of the first group of products relative to the feed direction in such a way as to push the second group of products (the second tooth is fully capable of pushing a product while containing a product), and wherein a third tooth (the tooth section of the fourth from left 4 – Fig. 1 in the lower linear section, Krischer, as modified by Zagnoni), located downstream of the second tooth with reference to the feed direction, is interposed between the second group of products and a third group of products, positioned downstream of the second group of products relative to the feed direction in such a way as to contain the second group of products and push the third group of products towards the unloading and releasing zone (the third tooth is fully capable of pushing a product while containing a product).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.

	Applicant argues the following:
“the person of ordinary skill looking to modify the machine of Zagnoni 
would not look to Krischer to modify Zagnoni as the Office has proposed. The function of the Krischer supports are very different from the Zagnoni teeth. The tissue engineer, looking to improve upon the flexibility and ease of setup for the Zagnoni roll wrapping machine utilizing the carriages for connecting the teeth, where the carriages are made up of parallel tubes extending in a transverse direction to a feed direction and supported on opposite ends by 
Nor would such engineer, in considering the fact that the tissue driving teeth of Zagnoni have a different front and rear structural combination, look to the approach of Krischer. As noted in the present published specification at paragraph [0032], under certain circumstances, the L-shaped Zagnoni teeth have to be reversed in position to accommodate small products. On the other hand, the L-shaped Krischer teeth are not reversible and because of their design, can only be installed in one direction with respect to product flow. The force applied to each tooth when driving the product must be applied to the inside of the ‘L’, that is, to the right as shown in the Krischer figures, as only such direction of force will keep each tooth 13/53/93 engaged in the base 12/52/92. See Krischer Fig. 5 and the associated text in col. 3. If the assembly was reversed with respect to the direction of product flow, such that the force was applied to the outside of the ‘L’, that is, to the left as shown in the Krischer figures, the driving force would act to disengage the tooth 13/53/93 from the adapter head, in a reverse movement to the movement shown in Krischer Fig. 5.”

However, it is noted that Krischer is only relied upon for the teaching removing a tooth from a carriage. Since both Krischer and Zagnoni disclose the mechanism of a carriage comprising a tooth for pushing an element, the carriage of Krischer is analogous to the carriage of Zagnoni and it would be natural to extend any teaching of one to the other. In regards to applicant’s second point, it is noted that a rotational force of such an amount to elastically deform element 12 in Fig. 5 of Krischer would be required to dislodge the tooth from the carriage (as is clear from col. 3, lines 14-19, of Krischer). Clearly it would be within the skill of one in the art to recognize that the force required to elastically deform element 12 should be greater than the force applied by the rolls of paper of Zagnoni that would be pressing against the removable tooth. Therefore, applicant’s argument is found to be not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
1/12/2022